Citation Nr: 1114563	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected residuals of a right tibia and fibula fracture.

2.  Entitlement to a rating higher than 10 percent for service-connected shortening of bones, right lower extremity.

3.  Entitlement to a rating higher than 10 percent for service-connected neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007 and May 2009, the Board remanded this claim for additional development.  

The Board notes in a January 2011 rating decision the RO granted separate rating for shortening of the bone of the right lower extremity, rated as 10 percent disabling, and for neuropathy of the right lower extremity, rated as 10 percent disabling.  Despite the grant of these separate ratings, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issues remain on appeal, as the Veteran has not indicated satisfaction with ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking a rating higher than 10 percent for his service-connected residuals of a right tibia and fibula fracture, shortening of bones, right lower extremity, and neuropathy, right lower extremity.

In the Veteran's representative statement of March 2011, it was asserted that the Veteran's disability has increased in severity since the last VA examination in July 2010.  The Board notes that a reexamination is required if evidence indicates, "there has been a material change in a disability" after the previous examination.  38 C.F.R. § 3.327(a) (2010).  In light of the March 2011 statement, the VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent the claimant asserts the disability in question has undergone an increase in severity since the time of the last examination, a new VA examination is required).  Thus, the Board has no discretion and must remand this claim.

Additionally, the Board notes that the most recent VA treatment notes of record are from 2007, more than three years ago.  All updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his residuals of his right tibia and fibula fracture, to include shortening of bones, right lower extremity, and neuropathy, right lower extremity.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5275 and 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail.  

The claims folder should be made available to the examiner for review in conjunction with the examinations, and the examiner should acknowledge such review in the examination reports. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


